—In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from (1) two separate orders of fact-finding and disposition (one paper as to each child) of the Family Court, Queens County (Salinitro, J.), both dated November 3, 1999, entered upon her default in appearing at the fact-finding and dispositional hearings, which terminated her parental rights on the ground that she had permanently neglected her children, Laurie V. McC. and Alonzo L. McC., and transferred custody and guardianship of the children to the petitioner and the Commissioner of Social Services of the City of New York for purposes of adoption, (2) an order of the same court, dated January 7, 2000, which denied her motion to vacate the orders of fact-finding and disposition entered upon her default, and (3) an order of the same court, dated June 8, 2000, which denied her motion for leave to reargue the motion to vacate.
Ordered that the appeals from the orders dated November 3, 1999, are dismissed, without costs or disbursements, as no ap*515peal lies from an order entered on the default of the appealing party (see CPLR 5511; Matter of Vanessa M., 263 AD2d 542); and it is further,
Ordered that the appeal from the order dated June 8, 2000, is dismissed, without costs or disbursements, as no appeal lies from an order denying a motion for leave to reargue; and it is further,
Ordered that the order dated January 7, 2000, is affirmed, without costs or disbursements.
Under the particular circumstances of this case, the Family Court properly denied the mother’s motion to vacate the fact-finding and dispositional orders. Ritter, J.P., Smith, Luciano and Crane, JJ., concur.